Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-20-00100-CV

                                        EX PARTE J.P.

                  From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019W1790
                        Honorable Stephanie R. Boyd, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s November 18, 2019
order of expunction is REVERSED. We render judgment that J.P.’s petition for an order of
expunction is DENIED.

       Costs of court for this appeal are taxed against the party that incurred them.

       SIGNED June 22, 2022.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice